UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1533


In Re:   BEVERLY BYRD; RALPH T. BYRD,

                Debtors.

-----------------------------------

BEVERLY BYRD; RALPH T. BYRD,

                Debtors – Appellants,

           v.

GREGORY P. JOHNSON,

                Trustee – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Alexander Williams, Jr., District
Judge.    (8:06-cv-02704-AW; BK-04-35620; BK-01-25006; AP-06-
02008)


Submitted:   June 24, 2010                 Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellants.        James
Martin Hoffman, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ralph          and    Beverly      Byrd     appeal    the    district       court’s

orders affirming the order of the bankruptcy court directing the

Chapter 13 trustee to disburse to the Appellee all funds held by

the   Chapter          13    trustee      in    partial      payment       of    the     allowed

administrative expenses of Ralph’s bankruptcy case while under

Chapter      7     and      Chapter       11,      and    denying        their     motion      for

reconsideration.                  We   have    reviewed     the        record    and    find   no

reversible error.             Accordingly, we affirm for the reasons stated

by the district court.                   Byrd v. Johnson, No. 8:06-cv-02704 (D.

Md.   Mar.       23,   2009       &    Apr.   2,   2009).         We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                        AFFIRMED




                                                   2